UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-QSB QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 001-32220 AMERICAN WATER STAR, INC. (Exact name of small business issuer as specified in its charter) Nevada 87-0636498 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2580 Anthem Village Dr., Suite B1 Henderson, Nevada 89052 (Address of principal executive offices) (702) 588-5965 (Issuer’s telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the last 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No The number of shares of Common Stock, $0.001 par value, outstanding on October 22, 2007, was 136,852,858shares. Transitional Small Business Disclosure Format (check one):Yes No 2 INDEX PART I Financial Information Item 1. Financial Statements Balance Sheets as of September 30, 2007 (unaudited) andDecember 31, 2006 (audited) 1 Statement of Operations for the nine months, months ended September 30, 2007 and 2006 (unaudited) 2 Statement of Cash Flows for the nine months ended September 30, 2007 and 2006 (unaudited) 3 Footnotes to the financial statements 4 Item 2. Management’s Discussion and Analysis or Plan or Operation 15 Item 3. Controls and Procedures 16 PART II Other Information Item 1. Legal Proceedings 18 Item 2. Unregistered Sale of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Submission of Matters to a Vote of Security Holders 20 Item 5. Other Information 20 Item 6. Exhibits 20 Page No. 3 PART 1 – FINANCIAL INFORMATION Item 1.
